DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 12/23/2020.
Applicant’s cancelation of claims 5, 11, 14-17, 19, 22, and 29 is acknowledged and require no further examination.  Claims 1-4, 6-10, 12-13, 18, 20-21, and 23-28 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the phrase “cutting edge is configured to move when the sealing member is held against the surface of the cartridge by the sealing head, from an unextended position” should be written as “cutting edge is configured to move, when the sealing member is held against the surface of the cartridge by the sealing head, from an unextended position” in order to distinguish between where the edge is moving from verse when its moving. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the phrase “the sealing head is movable from the first position” renders claim 18 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, claim 18 does not disclose a first position of the sealing head.  For examining purposes, claim 18 is interpreted to be dependent of claim 13.
Claim 20 is dependent of claim 18 and include all the same limitations.
Regarding claim 21, the phrase “made of Invar” renders claim 21 vague and indefinite because it contains the trademark/trade name Invar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of alloy and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 18, the phrase “The cartridge sealing apparatus according to claim 14” renders claim 18 to be of improper dependent form because claim 14 has been canceled.  For examining purposes, claim 18 is interpreted to be dependent of claim 13.
Claims 20-21 are dependent of claim 18 and include all the same limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 9-10, 12-13, 18, 20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rimondi (EP 1842776) in view of reference Van Appeldoorn et al. (2010/0178401).
Regarding claim 1, Rimondi disclose a sealing apparatus comprising:
a sealing head (21) having a sealing surface (121),
wherein the sealing head (21) being adapted in use to hold a sealing member (112) against a surface of a cartridge (V) by application of pressure to the sealing number (112) at the sealing surface (121) across a portion of the sealing member (112); and
a cutting edge (227) arranged around the sealing heat (21),
wherein the cutting edge (227) is configured to move, when the sealing member (112) is held against the surface of the cartridge (V) by the sealing head (21), in which the cutting edge (227) is located adjacent the sealing head (21), to an extended position, in which the cutting edge (227) is adapted to cut the sealing member (112).
(Figures 3-5 and Page 4 column 6 lines 28-37, 50-58, Page 5 column 7 lines 1-16)
However, Rimondi does not disclose a bonding layer being present between the sealing member and the cartridge.
Van Appeldoorn et al. disclose a sealing apparatus configured to seal a sealing member (36) to a cartridge (32), wherein the sealing member (36) comprises a bonding layer. (Page 4 paragraph 30, Page 7 paragraph 66)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing member of Rimondi by incorporating the bonding layer as taught by Van Appeldoorn et al., since page 4 paragraph 30 of Van Appeldoorn et al. states such a modification would allow the sealing member to be made of a heat-resistant laminate.
Regarding claim 3, Rimondi modified by Van Appeldoorn et al. disclose the sealing head (Rimondi – 21) and the cutting edge (Rimondi – 227) are adapted to move in a single continuous movement relative to each other to seal the sealing member (Rimondi – 112) to the cartridge (Rimondi – V) and cut the sealing member (Rimondi – 112). (Rimondi – Figures 3-5 and Page 5 column 7 lines 1-16)
Regarding claim 4, Rimondi modified by Van Appeldoorn et al. disclose a heater (Rimondi – 22) configured to provide heat to the sealing head in use, wherein the heater is thermally coupled to the sealing head (Rimondi – 21). (Rimondi – Figure 2 and Page 4 column 6 lines 28-36)
Regarding claim 6, Rimondi modified by Van Appeldoorn et al. disclose the heater (Rimondi – 22) is a heating pad having a shape corresponding to the shape of the sealing surface (Rimondi – 121). (Rimondi – Figure 2 and Page 4 column 6 lines 28-36)
Regarding claim 9, Rimondi modified by Van Appeldoorn et al. disclose a temperature sensor (Rimondi – 23) coupled to the sealing head (Rimondi – 21). (Rimondi – Page 4 column 6 lines 28-36)
Regarding claim 10, Rimondi modified by Van Appeldoorn et al. disclose the cutting edge (Rimondi – 227) is a knife blade with a chisel grind having a first side parallel to the side of the sealing head (Rimondi – 21) and a second side at an angle to the first side. (Rimondi – Figure 2)
However, Rimondi modified by Van Appeldoorn et al. disclose do not disclose the second side is on a proximal side of the cutting edge to the sealing head.
It would have been obvious to the person of ordinary skill in the art to have the second side on a proximal side of the cutting edge to the sealing head, since it has been held that rearranging parts of an invention involves only routine skill in the art. [MPEP 2144.04 (VI-C)]
Regarding claim 12, Rimondi modified by Van Appeldoorn et al. disclose the cutting edge (Rimondi – 227) is arranged around the perimeter of the sealing surface (Rimondi – 121) so as to cut the sealing member (Rimondi – 112) at the perimeter of the sealing surface (Rimondi – 121). (Rimondi – Figures 3-5 and Page 4 column 6 lines 50-55)
Regarding claim 13, Rimondi modified by Van Appeldoorn et al. disclose the sealing head (Rimondi – 21) and cutting edge (Rimondi – 227) form a unitary body (Rimondi – 15), wherein the sealing head (Rimondi – 21) being movable relative to the cutting edge (Rimondi – 227) to move the cutting edge (Rimondi – 227) between the unextended position and the extended position, and wherein the sealing head (Rimondi – 21) is pushed by a biasing member (Rimondi – 26) to a first position in which the cutting edge (Rimondi – 227) is in the unextended position, and wherein the biasing member (Rimondi – 26) is a resiliently deformable member comprising an array of compression springs. (Rimondi – Figures 2 and Page 5 column 7 lines 9-16)
Regarding claim 18, Rimondi modified by Van Appeldoorn et al. disclose the sealing head (Rimondi – 21) is moveable from the first position to a second position by the application of a first force having a component perpendicular to the sealing surface (Rimondi – 121) when the sealing head (Rimondi – 21) is holding the sealing member (Rimondi – 112) against the cartridge (Rimondi – V) therby sealing the cartridge (Rimondi – V), wherein the cutting edge (Rimondi – 227) being closer to the sealing surface in the second position than in the first position, and wherein the sealing head is adapted to apply uniform pressure to the sealing member (Rimondi – 112) on movement of the sealing head from the first position to the second position. (Rimondi – Figures 3-4 and Page 4 column 6 lines 55-58 through Page 5 column 7 lines 1-9)
Regarding claim 20, Rimondi modified by Van Appeldoorn et al. disclose the sealing head (Rimondi – 21) is moveable from the second position to a third position by application of a second force having a component perpendicular to the sealing surface (Rimondi – 121) when the sealing head (Rimondi – 21) is holding the sealing member (Rimondi – 112) against the cartridge, wherein movement of the sealing head (Rimondi – 21) form the second position to the third position causing the cutting edge to move from the unextended position to the extended position. (Rimondi – Figures 4-5 and Page 5 column 7 lines 9-16)  Rimondi discloses in Figure 4 the sealing head is pressed against the cartridge with enough force to seal the sealing member to the cartridge.  Rimondi discloses in Figure 5 the sealing head is further pressed against the cartridge with enough force to compress the springs.  Therefore, Rimondi modified by Van Appeldoorn et al. is interpreted to disclose the second force is greater than the first force.
Regarding claim 25, Rimondi disclose a method of sealing a cartridge, said method comprising:
applying pressure to a sealing member (112) at a sealing surface (121) of a sealing head (21) to hold a portion of the sealing member (112) against a surface of the cartridge (V); and
cutting the sealing member (112) with a cutting edge (227) arranged around the sealing head (21) while the sealing member (112) is held against the surface of the cartridge (V) by moving from an unextended position, in which the cutting edge (227) is located adjacent the sealing head (21), to an extended position, in which the cutting edge (227) cuts the sealing member (112).
 (Figures 3-5 and Page 4 column 6 lines 28-37, 50-58, Page 5 column 7 lines 1-16)
However, Rimondi does not disclose a bonding layer being present between the sealing member and the cartridge.
Van Appeldoorn et al. disclose a sealing apparatus configured to seal a sealing member (36) to a cartridge (32), wherein the sealing member (36) comprises a bonding layer. (Page 4 paragraph 30, Page 7 paragraph 66)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing member of Rimondi by incorporating the bonding layer as taught by Van Appeldoorn et al., since page 4 paragraph 30 of Van Appeldoorn et al. states such a modification would allow the sealing member to be made of a heat-resistant laminate.
Regarding claim 26, Rimondi modified by Van Appeldoorn et al. disclose the sealing member (Rimondi – 112) is sealed to the cartridge before the sealing member (Rimondi – 112) is cut. (Rimondi – Page 5 column 7 lines 1-16)
Regarding claim 27, Rimondi modified by Van Appeldoorn et al. disclose the sealing head (Rimondi – 21) and cutting edge (Rimondi – 227) move in a single continuous movement relative to each other to seal the sealing member (Rimondi – 112) to the cartridge (Rimondi – V) and cut the sealing member (Rimondi – 112). (Rimondi – Figures 3-5 and Page 5 column 7 lines 1-16)
Regarding claim 28, Rimondi modified by Van Appeldoorn et al. disclose a first pressure is applied to the sealing member (Rimondi – 112) when sealing the sealing member (Rimondi – 112) to the cartridge (Rimondi – V), and applying a second pressure to the sealing member (Rimondi – 112) at the sealing member (Rimondi – 112) when cutting the sealing member (Rimondi – 112). (Rimondi – Figures 3-5 and Page 5 column 7 lines 1-16)  Rimondi discloses in Figure 4 the sealing head is pressed against the cartridge with enough force to seal the sealing member to the cartridge.  Rimondi discloses in Figure 5 the sealing head is further pressed against the cartridge with enough force to compress the springs.  Therefore, Rimondi modified by Van Appeldoorn et al. is interpreted to disclose the second force is greater than the first force.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rimondi (EP 1842776) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 1 above, and further in view of reference Gregory et al. (4305502).
Regarding claim 2, Rimondi modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not disclose the cartridge is a chemical cartridge.
Gregory et al. disclose the a chemical cartridge suitable for holding one or more chemical reagents. (Column 1 lines 4-7, 26-36, Column 4 lines 7-10)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cartridge of Rimondi by incorporating the chemical cartridge as taught by Gregory et al., since column 4 lines 26-36 of Gregory et al. states such a modification would allow chemical reagent for chemical analysis to be packaged.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rimondi (EP 1842776) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 4 above, and further in view of reference Wu et al. (2005/0220942).
Regarding claim 7, Rimondi modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not disclose the heater is configured to heat the sealing surface to about 200 degrees centigrade.
Wu et al. disclose a sealing apparatus (100) comprising a heat sealing mechanism (102) configured to heat seal at a temperature range of 100-200 degrees Celsius.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified heater of Rimondi by incorporating the heater to heat the sealing surface to about 200 degrees centigrade as taught by Wu et al., since such a modification would ensure the sealing member is properly sealed to the cartridge, thereby making the overall apparatus more reliable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rimondi (EP 1842776) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 4 above, and further in view of reference Shelby (4184310).
Regarding claim 8, Rimondi modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not disclose the sealing head further comprises a heat sink.
Shelby disclose a sealing apparatus comprising plate (102) and a pad (104) which function as a heat sink. (Column 4 lines 40-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing head of Rimondi by incorporating the plate and pad as taught by Shelby, since column 4 lines 40-46 of Shelby states such a modification would be help shield the sealing member from direct contact with the heater.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rimondi (EP 1842776) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 18 above, and further in view of reference Chapman et al. (3426118).
Regarding claim 21, Rimondi modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not disclose the sealing head is made of Invar.
Chapman et al. disclose elements exposed to localized heating during heat-sealing operations, wherein said elements are made of Invar.  (Column 5 lines 42-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing head of Rimondi by incorporating the Invar material, since column 5 lines 42-50 of Chapman et al. states such a modification would help prevent distortion while exposed to high temperatures.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rimondi (EP 1842776) in view of reference Van Appeldoorn et al. (2010/0178401) as applied to claim 1 above, and further in view of reference Holzem et al. (9650164).
Regarding claim 23, Rimondi modified by Van Appeldoorn et al. disclose the claimed invention as stated above but do not explicitly disclose the sealing head applies pressure of about 0.9 N/mm2.
Holzem et al. disclose sealing apparatus comprising a sealing head configured to apply sealing pressures of up to 3 N/mm2. (Column 1 lines 66-67 through column 1 lines 1-2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing head of Rimondi by incorporating the sealing pressures of up to 3 N/mm2 as taught by Holzem et al., since such a modification would ensure a proper sealing of the sealing member to the cartridge, thereby making the overall apparatus more reliable.
It would have been obvious to the person of ordinary skill in the art to have the sealing pressure about 0.9 N/mm2, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]
Regarding claim 24, Rimondi discloses in Figure 4 the sealing head is pressed against the cartridge with enough force to seal the sealing member to the cartridge.  Rimondi discloses in Figure 5 the sealing head is further pressed against the cartridge with enough force to compress the springs.  Therefore, Rimondi modified by Van Appeldoorn et al. and Holzem et al. is interpreted to disclose the second force is greater than the first force.
However, Rimondi modified by Van Appeldoorn et al. and Holzem et al. do not explicitly disclose the sealing head is adapted to apply a pressure about 1.89 N/mm2 when the cutting edge moves form the unextended position to the extended position.
It would have been obvious to the person of ordinary skill in the art to have the sealing pressure about 1.89 N/mm2 when the cutting edge moves from the unextended position to the extended position, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-A)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 17, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731